     Case 3:18-cv-01794-CAB-LL Document 54 Filed 08/10/20 PageID.498 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9   REYNA MCGOVERN, on behalf of                          Case No.: 18-CV-1794-CAB-LL
     herself and all others similarly situated,
10
                                          Plaintiff,       ORDER GRANTING MOTION FOR
11                                                         RECONSIDERATION
     v.
12
     U.S. BANK N.A.,                                       [Doc No. 49]
13
                                        Defendant.
14
15
16         On January 25, 2019, the Court granted Defendant’s motion to compel arbitration of
17   Plaintiff’s individual claims. [Doc. No. 28.] In doing so, the Court rejected Plaintiff’s
18   arguments that the arbitration provision in the Deposit Account Agreement between
19   Plaintiff and Defendant U.S. Bank, N.A. (“USB”) is invalid and unenforceable based on
20   the California Supreme Court’s holding in McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017),
21   that waivers of the right to seek public injunctive relief in any forum are unenforceable. In
22   the order compelling arbitration, the court held that: (1) Plaintiff does not seek public
23   injunctive relief in this case; (2) Plaintiff lacks Article III standing to seek public injunctive
24   relief; and (3) and that even if Plaintiff seeks public injunctive relief, the holding in McGill
25   is preempted by the Federal Arbitration Act (“FAA”).
26         Plaintiff subsequently filed a motion to certify an interlocutory appeal. [Doc. No.
27   29.] Defendant opposed that motion, but before the Court issued its ruling, the parties filed
28   a joint motion asking the Court to hold Plaintiff’s motion in abeyance until the Ninth

                                                       1
                                                                                     18-CV-1794-CAB-LL
     Case 3:18-cv-01794-CAB-LL Document 54 Filed 08/10/20 PageID.499 Page 2 of 3



 1   Circuit issued its mandate in McArdle v. AT&T Mobility LLC, Ninth Circuit Case No. 17-
 2   17246. [Doc. No. 35.] The Court granted the joint motion in part, denied Plaintiff’s motion
 3   to certify an interlocutory appeal without prejudice, and stayed the case pending issuance
 4   of the mandate in McArdle, in which the Ninth Circuit was presented with the question of
 5   whether McGill is preempted by the FAA. [Doc. No. 37.]
 6         The Ninth Circuit subsequently issued opinions in McArdle and Blair v. Rent-A-
 7   Center, Inc. et al., Ninth Circuit Case No. 17-17221, affirming district court rulings that
 8   the McGill rule was not preempted by the FAA. In a published opinion in Blair, the Ninth
 9   Circuit held that “the FAA does not preempt the McGill rule.” Blair v. Rent-A-Ctr., Inc.,
10   928 F.3d 819, 831 (9th Cir. 2019). Meanwhile, in an unpublished opinion in McArdle, the
11   Ninth Circuit held that because McGill is not preempted by the FAA:
12         the arbitration agreement between AT&T and plaintiff Steven McArdle is null
           and void in its entirety. Subsection 2.2(6) of the parties’ agreement purports
13
           to waive McArdle’s right to pursue public injunctive relief in any forum and
14         so is unenforceable under California law. See McGill v. Citibank N.A., 2
           Cal.5th 945, 216 Cal.Rptr.3d 627, 393 P.3d 85, 94 (2017). Subsection 2.2(6)
15
           of the agreement continues: “If this specific provision is found to be
16         unenforceable, then the entirety of this arbitration provision shall be null and
           void.”
17
           The text’s non-severability clause plainly invalidates the entire arbitration
18         agreement. Contrary to AT&T’s assertions, there are no “ambiguities about
19         the scope of [the] arbitration agreement.” See Lamps Plus, Inc. v. Varela, –––
           U.S. ––––, 139 S. Ct. 1407, 1418, 203 L.Ed.2d 636 (2019) (citing Moses H.
20         Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25, 103 S.Ct.
21         927, 74 L.Ed.2d 765 (1983)); see also E.E.O.C v. Waffle House, Inc., 534 U.S.
           279, 294, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002) (“[W]e do not override the
22         clear intent of the parties, or reach a result inconsistent with the plain text of
23         the contract, simply because the policy favoring arbitration is implicated.”).
24   McArdle v. AT&T Mobility LLC, 772 F. App'x 575 (9th Cir. 2019), cert. denied, No. 19-
25   1078, 2020 WL 2814785 (U.S. June 1, 2020). After the Supreme Court denied the
26   defendant’s petition for certiorari, the Ninth Circuit issued its mandate in McArdle on June
27   3, 2020.    Plaintiff now moves for reconsideration of this court’s order compelling
28   arbitration of her claims.
                                                   2
                                                                                  18-CV-1794-CAB-LL
     Case 3:18-cv-01794-CAB-LL Document 54 Filed 08/10/20 PageID.500 Page 3 of 3



 1          Upon consideration of the parties’ briefs and the Ninth Circuit’s holdings in Blair
 2   and McArdle, the motion is granted. The public injunction waiver language in the
 3   arbitration provision in Plaintiff’s Deposit Account Agreement is encompassed by McGill,
 4   meaning that the provision is invalid and unenforceable. Further, similar to the provision
 5   in McArdle, the arbitration section of the Deposit Account Agreement contains an
 6   unambiguous non-severability clause stating: “If any provision of this section is ruled
 7   invalid or unenforceable, this section shall be rendered null and void in its entirety.” [FAC
 8   Ex. A at 18-19.] This clause plainly invalidates the entire arbitration agreement section as
 9   a result of the invalidity and unenforceability of the public injunction waiver provision
10   therein.1 See McArdle, 772 F. App’x 575.
11          Accordingly, it is hereby ORDERED as follows:
12          1. Plaintiff’s motion for reconsideration [Doc. No. 49] is GRANTED;
13          2. The Court’s order compelling arbitration [Doc. No. 28] is RESCINDED; and,
14          3. Defendant’s motion to compel arbitration [Doc. No. 17] is DENIED.
15          It is SO ORDERED.
16   Dated: August 10, 2020
17
18
19
20
21
22
23
24   1
       This conclusion does not require reconsideration of the Court’s analysis of whether the relief Plaintiff
25   seeks in this case qualifies as “public injunctive relief” or whether Plaintiff has Article III standing to seek
     “public injunctive relief.” Based on the holding in Blair, the public injunction waiver provision in the
26   arbitration agreement here is invalid and unenforceable. Based on the holding in McArdle, the invalidity
     of the public injunction waiver provision renders the entire arbitration provision null and void due to the
27   non-severability provision. In light of the binding authority of Blair, and the Ninth Circuit’s application
     of that authority in McArdle, whether Plaintiff seeks “public injunctive relief” or has standing to do so are
28   irrelevant to the enforceability of the arbitration section of her Deposit Account Agreement.

                                                            3
                                                                                                18-CV-1794-CAB-LL
